 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00043-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   DAVID LEE WHITE,                                   DATE: May 27, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               STIPULATION

18          Plaintiff United States of America (the “government”), by and through its counsel of record, and

19 the defendant, by and through his counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on May 27, 2021.

21          2.     By this stipulation, the defendant now moves to continue the status conference until July

22 8, 2021, and to exclude time between May 27, 2021, and July 8, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      This case alleges a conspiracy to distribute controlled substances on the dark web.

25          The evidence in this case is complex and involves the use of multiple websites and links.

26                 b)      The government has produced voluminous discovery to the defendant and his co-

27          conspirators. Defense counsel is reviewing the discovery and conducting its own investigation

28          regarding potential defenses in the case.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               c)      In light of the global COVID-19 pandemic, defense counsel’s ability to

 2        investigate this case is extremely limited. Witness interviews and other investigation cannot take

 3        place. The United States District Court for the Eastern District of California has issued

 4        numerous emergency orders, consistent with similar orders issued by other district and appellate

 5        courts, addressing this situation.

 6               d)      Counsel for the defendant desires additional time to conduct research, review

 7        discovery, and investigate potential defenses in this matter. This investigation is necessary to

 8        ensure that potential defenses are explored and discussed with the defendant. As set forth above,

 9        these defense tasks have been complicated and delayed as a result of the difficulties wrought by

10        the COVID-19 pandemic.

11               e)      Counsel for the defendant believes that failure to grant the above-requested

12        continuance would deny her the reasonable time necessary for effective preparation, taking into

13        account the exercise of due diligence.

14               f)      The government does not object to the continuance.

15               g)      Based on the above-stated findings, the ends of justice served by continuing the

16        case as requested outweigh the interest of the public and the defendant in a trial within the

17        original date prescribed by the Speedy Trial Act.

18               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19        et seq., within which trial must commence, the time period of May 27, 2021, to July 8, 2021,

20        inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

21        because it results from a continuance granted by the Court at the defendant’s request on the basis

22        of the Court’s finding that the ends of justice served by taking such action outweigh the best

23        interest of the public and the defendant in a speedy trial.

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4

 5          IT IS SO STIPULATED.

 6

 7   Dated: May 25, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 8

 9                                                           /s/ SAM STEFANKI
                                                             SAM STEFANKI
10                                                           Assistant United States Attorney
11

12   Dated: May 25, 2021                                     /s/ KRESTA DALY
                                                             KRESTA DALY
13                                                           Counsel for Defendant
14                                                           DAVID LEE WHITE

15

16                                                   ORDER

17          IT IS SO ORDERED.

18 Dated: May 28, 2021

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
